Title: From George Washington to Colonel Armand, 23 December 1779
From: Washington, George
To: Armand (Armand-Charles Tuffin, marquis de La Rouërie)


        
          Sir,
          [Morristown, 23 Dec. 1779]
        
        You will proceed with your corps to Monmouth County and take such a station as will best accommodate your men and horses and enable you to communicate with Major Lee for the purposes of mutual security, covering the country and preventing all intercourse between the inhabitants and the enemy. As your corps has been upon very active and severe duty during the campaign, I do not require that your attention to these objects should engage you in any duties inconsistent with its repose; so far as may be requisite to the comfort of your men & the accommodation of your horses Without interfering with these, I am persuaded you will wish to be as useful as you can. You will

immediately open a correspondence with Major Lee. Given at Hd Qrs Morris Town Decr 23d 79.
        
          P.S. No flags are on any pretence to pass to or from the enemy.
        
      